In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
MARIANNE ARCHAMBO,         *
                           *                         No. 12-291V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: April 29, 2013
                           *
SECRETARY OF HEALTH        *                         Stipulation; influenza (flu) vaccine;
AND HUMAN SERVICES,        *                         anaphylactic-type reaction, chronic
                           *                         pulmonary disorders, debilitating
               Respondent. *                         musculoskeletal injuries
*************************

Dennis Woody, Woody & Falkenbach, Media, PA, for Petitioner;
Justine E. Daigneault, U.S. Department of Justice, Washington, D.C., for Respondent.

                                 UNPUBLISHED DECISION1

        On April 26, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed by Marianne Archambo on May 7, 2012. In her petition, petitioner alleged
that the influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”),
42 C.F.R. §100.3(a), and which she received on November 16, 2010, caused her to suffer from
an anaphylactic-type reaction, chronic pulmonary disorders, and debilitating musculoskeletal
injuries. Petitioner further alleges that she experienced the residual effects of her injuries for
more than six months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.

        Respondent denies that the flu vaccine caused petitioner’s anaphylactic-type reaction,
chronic pulmonary disorders, debilitating musculoskeletal injuries, or any other injury or her
current condition.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.


1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Damages awarded in that stipulation include:

       A lump sum payment of $60,000.00 in the form of a check payable to petitioner,
       Marianne Archambo. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-291V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Jay All, at (202) 357-6353.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2